                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY R. TURNER,
                                   7                                                          Case No. 18-cv-06257-YGR (PR)
                                                         Plaintiff,
                                   8
                                                  v.                                          ORDER OF TRANSFER
                                   9
                                         EDMUND G. BROWN, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12          Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983
Northern District of California
 United States District Court




                                  13   and an application for in forma pauperis status. The acts complained of occurred at Kern Valley

                                  14   State Prison, which is located in the Eastern District of California, and it appears that Defendants

                                  15   reside in that district. Venue, therefore, properly lies in that district and not in this one. See 28

                                  16   U.S.C. § 1391(b).

                                  17          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  18   TRANSFERRED to the United States District Court for the Eastern District of California. The

                                  19   Clerk of the Court shall transfer the case forthwith. All pending motions are TERMINATED on

                                  20   this Court’s docket as no longer pending in this district.

                                  21          IT IS SO ORDERED.

                                  22   Dated: November 13, 2018                          ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  23                                                     United States District Court Judge
                                  24

                                  25

                                  26
                                  27

                                  28
